IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00162-CR

BILLY RODRIGUEZ,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-2089-C2


                           MEMORANDUM OPINION


       In two issues, appellant, Billy Rodriguez, challenges his conviction for continuous

sexual abuse of a young child. See TEX. PENAL CODE ANN. § 21.02 (West Supp. 2018).

Because we overrule both of Rodriguez’s issues on appeal, we affirm.

                                     I.     BACKGROUND

       Rodriguez was charged by indictment with the continuous sexual abuse of F.R., a

child younger than fourteen years of age. See id. Rodriguez pleaded “not guilty” to the

charged offense, and this matter proceeded to trial. At the conclusion of the trial, the jury
found Rodriguez guilty of the charged offense and assessed punishment at forty-two

years’ incarceration in the Institutional Division of the Texas Department of Criminal

Justice. The trial court certified Rodriguez’s right of appeal, and this appeal followed.

                                     II.     RIGHT TO SPEEDY TRIAL

        In his first issue, Rodriguez complains that the trial court violated his

“constitutional right to a speedy trial when it violated Code of Criminal Procedure Article

38.37 by not excluding late-disclosed prior bad-act testimony.”1 See TEX. CODE CRIM.

PROC. ANN. art. 38.37 (West 2018).                Rodriguez further argues that the “current

requirement that a defendant request a continuance to preserve this error violates [his]

right to a speedy trial.”

        A speedy-trial claim must be preserved. See Henson v. State, 407 S.W.3d 764, 768

(Tex. Crim. App. 2013); see also Crocker v. State, 441 S.W.3d 306, 311 (Tex. App.—Houston

[1st Dist.] 2013, pet. ref’d) (“Intermediate courts of appeal, including this one, likewise

have held a speedy trial complaint waived—and declined to address the Barker factors—

where the speedy trial issue was not timely preserved in the trial court.”). To preserve

error for appellate review, a complaining party must make a timely and specific objection.



        1Rodriguez’s complaint in this issue pertains to the State’s third amended notice of intent to offer
evidence under, among other things, article 38.37, which was filed on March 26, 2018, and provided the
following, in relevant part:

       Any and all facts and evidence, including testimony and photographs, relating to the
       defendant showing the complaining witness condoms at the Dollar Store (99 Cent Store)
       by Hobby Lobby, and the Defendant telling her that now she knows where she can buy
       them and put them on him, on or about December 26, 2014.
Rodriguez v. State                                                                           Page 2
See TEX. R. APP. P. 33.1(a)(1); Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002).

Texas courts have held that points of error on appeal must correspond or comport with

objections and arguments made at trial. Dixon v. State, 2 S.W.3d 263, 273 (Tex. Crim. App.

1998); see Wright v. State, 154 S.W.3d 235, 241 (Tex. App.—Texarkana 2005, pet. ref’d).

“Where a trial objection does not comport with the issue raised on appeal, the appellant

has preserved nothing for review.” Wright, 154 S.W.3d at 241; see Resendiz v. State, 112
S.W.3d 541, 547 (Tex. Crim. App. 2003) (holding that an issue was not preserved for

appellate review because appellant’s trial objection did not comport with the issue he

raised on appeal).

       A review of the record shows that Rodriguez did not assert a speedy-trial claim

while this case was pending in the trial court. And though Rodriguez did express

frustration with the delays in this case at a hearing on trial counsel’s motion to withdraw,

the record further reflects that Rodriguez did not specifically assert a speedy-trial claim

and, instead, agreed to postpone trial settings at least three times. Based on the foregoing,

we cannot say that Rodriguez preserved his speedy-trial complaint. See TEX. R. APP. P.

33.1(a)(1); see also Henson, 407 S.W.3d at 768; Wilson, 71 S.W.3d at 349.

       To the extent Rodriguez complains about the purported late-disclosed prior-bad-

act testimony under article 38.37 of the Code of Criminal Procedure, we note that

Rodriguez did not request a continuance when he became aware of the complained-of

evidence; rather, he requested that the evidence be excluded. See Martines v. State, 371


Rodriguez v. State                                                                     Page 3
S.W.3d 232, 249 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (citing Martin v. State, 176
S.W.3d 887, 900 (Tex. App.—Fort Worth 2005, no pet.); Koffel v. State, 710 S.W.2d 796, 802

(Tex. App.—Fort Worth 1986, pet. ref’d)); see also Lindley v. State, 635 S.W.2d 541, 544 (Tex.

Crim. App. 1982) (“[The defendant’s] failure to request a continuance when he became

aware of the [extraneous-offense] evidence waived any error urged in an appeal on the

basis of surprise.”). Because Rodriguez was required to request a continuance to mitigate

the effects of surprise associated with the State’s purported failure to provide reasonable

notice of its intent to use extraneous-offense evidence, we conclude that Rodriguez failed

to preserve his complaint in this issue regarding any violation of article 38.37 of the Code

of Criminal Procedure. Accordingly, we overrule Rodriguez’s first issue.

                             III.   TEXAS RULE OF EVIDENCE 403

       In his second issue, Rodriguez complains that the trial court violated Texas Rule

of Evidence 403 by allowing testimony regarding his use of the word “n****r” when there

was no probative value for the testimony. We disagree.

A.     Applicable Law

       Evidence may be excluded under Rule 403 if the danger of unfair prejudice

substantially outweighs the probative value of the evidence. TEX. R. EVID. 403; see Greer

v. State, 436 S.W.3d 1, 9 (Tex. App.—Waco 2014, no pet.). Rule 403 favors admission of

relevant evidence and carries a presumption that relevant evidence will be more

probative than prejudicial. Allen v. State, 108 S.W.3d 281, 284 (Tex. Crim. App. 2003). In


Rodriguez v. State                                                                      Page 4
considering a Rule 403 objection, the trial court must balance (1) the inherent probative

force of the proffered item of evidence along with (2) the proponent’s need for that

evidence against (3) any tendency of the evidence to suggest a decision on an improper

basis, (4) any tendency of the evidence to confuse or distract the jury from the main issues,

(5) any tendency of the evidence to be given undue weight by a jury that has not been

equipped to evaluate the probative force of the evidence, and (6) the likelihood that

presentation of the evidence will consume an inordinate amount of time or merely repeat

evidence already admitted. Gigliobianco v. State, 210 S.W.3d 637, 641-42 (Tex. Crim. App.

2006).

         The trial court has broad discretion in conducting a Rule 403 balancing test, and

we will not lightly disturb its decision. Allen, 108 S.W.3d 284; Greer, 436 S.W.3d at 9. All

testimony and physical evidence will likely be prejudicial to one party or the other. Jones

v. State, 944 S.W.2d 642, 653 (Tex. Crim. App. 1996). It is only when there exists a clear

disparity between the degree of prejudice of the offered evidence and its probative value

that Rule 403 is applicable. Id.

B.       Discussion

         In response to questioning by the prosecutor, the child victim, F.R., described the

situation when she finally told her mother about the sexual abuse as follows:

         Yes. She had—he had came over and my mom knew something was wrong
         with him because of the way he was acting. And he was saying a certain
         word that my mom only knew he said when he was drunk. And when he


Rodriguez v. State                                                                     Page 5
       had came, he was just walking around like he—like he owned my house,
       you know.

       [The Prosecutor]:           What word was he saying? I know it’s a bad
                                   word and I know you don’t want to say it, but I
                                   think it’s important that—

       [Defense counsel]:          Your Honor, I’d object under 403.

       THE COURT:                  Overruled.

       [The Prosecutor]:           What word was he saying?

       [F.R.]:                     N****r.

After Rodriguez used this word and started poking F.R. and her mother, F.R. said: “Why

don’t you tell mom what you’ve been doing to me and what you had me drink?” This

statement confused F.R.’s mother, which prompted her mother to ask Rodriguez to leave

the house. Rodriguez left the house, and F.R. then spoke with various people when

disclosing the sexual abuse.

       As shown above, the complained-of evidence was probative to show that both F.R.

and her mother knew that Rodriguez was drunk because that was the only time

Rodriguez used the word. The State needed this testimony to provide context for F.R.’s

outcry and to show that F.R. was aware Rodriguez’s intoxication posed a danger to her.

Furthermore, this testimony took very little time to develop, and there is nothing in the

record demonstrating that the admission of the complained-of evidence improperly

inflamed the passions of the jury such that a decision was rendered on an improper basis.

Therefore, based on the foregoing, we cannot say that the trial court abused its discretion
Rodriguez v. State                                                                   Page 6
by admitting the complained-of testimony.2 See Gigliobianco, 210 S.W.3d at 641-42; Allen,
108 S.W.3d at 284; Jones, 944 S.W.2d at 653; see also Greer, 436 S.W.3d at 9. We overrule

Rodriguez’s second issue.

                                            IV.      CONCLUSION

        Having overruled both of Rodriguez’s issues on appeal, we affirm the judgment

of the trial court.




                                                           JOHN E. NEILL
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
(Chief Justice Gray concurring with a note)*
Affirmed
Opinion delivered and filed February 27, 2019
Do not publish
[CRPM]

*(Chief Justice Gray concurs in the Court’s judgment. A separate opinion will not issue.)




        2   Additionally, we are not persuaded by Rodriguez’s reliance on a civil case—Coastal Oil & Gas
Corporation v. Garza Energy Trust, 268 S.W.3d 1, 23 (Tex. 2008)—in this criminal matter. Moreover, in Coastal
Oil, the Texas Supreme Court concluded that the trial court erred by admitting a memo that included the
slur, “illiterate Mexicans,” because “the significant danger of unfair prejudice presented by the memo
substantially outweighed its probative value, which was zero . . . .” Id. at 25. However, in the instant case,
the complained-of evidence was probative in providing context surrounding F.R.’s outcry and the danger
Rodriguez’s intoxication posed to F.R.
Rodriguez v. State                                                                                     Page 7